Exhibit 10.1

 

SECOND AMENDMENT TO

RED ROBIN GOURMET BURGERS, INC.

EMPLOYEE STOCK PURCHASE PLAN

 

1.                                       The Employee Stock Purchase Plan of Red
Robin Gourmet Burgers, Inc., a Delaware corporation (the “Company”), was
approved by the Board of Directors on July 13, 2002, and submitted for approval
by the Company’s stockholders, and approved, on July 13, 2002 (the “Original
Plan”), and amended by that certain First Amendment to Red Robin Gourmet
Burgers, Inc. Employee Stock Purchase Plan, effective as of August 4, 2009 (as
amended, the “Plan”).

 

2.                                       This Second Amendment to Red Robin
Gourmet Burgers, Inc. Employee Stock Purchase Plan (this “Second Amendment”) was
approved by the Compensation Committee of the Company’s Board of Directors on
December 21, 2009.  Capitalized terms not otherwise defined herein shall have
the meaning set forth in the Plan.

 

3.                                       The following new Section 4(b) shall be
added to the Plan, effective with respect to Offering Periods beginning on or
after January 1, 2010:

 

(b)                                 The maximum number of Shares that any one
individual may acquire upon exercise of his or her Option with respect to any
one Offering Period is 750, subject to adjustments pursuant to Section 17 (the
“Individual Limit”); provided, however, that the Committee may amend such
Individual Limit, effective no earlier than the first Offering Period commencing
after the adoption of such amendment, without stockholder approval.  The
Individual Limit shall be proportionately adjusted for any Offering Period of
less than six months, and may, at the discretion of the Committee, be
proportionately increased for any Offering Period of greater than six months.

 

4.                                       In addition, all references to the term
“Individual Limit” and to Section 4(b) contained in the Original Plan shall be
reinstated, effective with respect to Offering Periods beginning on or after
January 1, 2010.

 

5.                                       Except as provided in this Second
Amendment, the Plan shall remain unchanged and continue in full force and
effect.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Second Amendment has been executed by a duly authorized
officer of the Company as of the date specified below and effective as set forth
herein.

 

 

RED ROBIN GOURMET BURGERS, INC.

 

 

 

 

 

By:

/s/ Annita M. Menogan

 

Name: Annita M. Menogan

 

Title: Chief Legal Officer

 

Dated: December 21, 2009

 

2

--------------------------------------------------------------------------------